Motion for leave to dispense with printing granted insofar as to permit the appeal to be heard upon a typewritten record, without printing the same, and upon typewritten *647or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points upon the attorney for defendants-respondents and files 6 typewritten or 19 mimeographed copies of both the record on appeal and appellant’s points with this court on or before August 14, 1962, with notice of argument for the September 1962 Term of this court, said appeal to be argued or submitted when reached. Concur—Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.